DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/15/2022 and 10/25/2022 was filed after the mailing date of the Non-Final Rejection on 06/03/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 09/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 11,321,399 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s submission of an information disclosure statement under 37 CFR 1.97 (c) on 08/15/2022 prompted the new ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0015048 to Mendes et al. (hereafter Mendes), see IDS dated 08/15/2022.

Regarding claim 21, Mendes discloses a method by an asset tracking system (see Mendes, Fig 2; ¶ 0060: Turning now to FIG. 2, illustrated therein is a method 200 for managing a fleet 102 of electric vehicles 104, in accordance with an embodiment. The method 200 includes providing 202 a telematics device 106 for an electric vehicle 104; ¶ 0061: The method 200 begins with providing 202 a telematics device 106 for an electric vehicle 104 of the fleet 102), comprising: 
receiving a first plurality of data messages from an asset coupled to the asset tracking system (see Mendes, ¶ 0061: The telematics device 106 can be installed in the electric vehicle 104 by connecting the connection port 108 to an connector in the electric vehicle 104. When the connector in the vehicle 104 is an OBD2 Data Link Connector, the connection port 108 can be an OBD2 connector. In at least one embodiment, the data obtained from the electric vehicle 104 can be stored in the telematics device 106); 
attempting to identify an asset type fingerprint based on the first plurality of data messages (see Mendes, ¶ 0062: As the OBD2 communication protocol may not be supported by electric vehicles, standard OBD2 VIN retrieval methods may also not be supported. Instead, the electric vehicle 104 can be automatically identified at 204 using data obtained from the vehicle's serial network without user input. The data obtained from the vehicle's serial network can be referred to as a “fingerprint” because it can be used to identify the vehicle); and 
obtaining asset information from the asset by decoding a second plurality of data messages received from the asset in accordance with a set of signal definitions linked to the determined asset type fingerprint (see Mendes, ¶ 0042; The server 110 can receive data from the telematics device 106 and provide instructions to the telematics device 106 via communication network 112. The server 110 can include a storage unit, a processor, and a communication interface (not shown in FIG. 1). The server can store, in the storage unit, a plurality of data definition sets. The data definition sets can define how vehicle signals are encoded. The data definition sets can be used to configure the telematics device 106 for decoding vehicle signals; ¶ 0057: The telematics device 106 includes a communications module 116 for communicating with the server 110 via the communication network 112. The telematics device 106 can provide local vehicle data to the server 110. The telematics device 106 can receive central vehicle data from the server 110. The local vehicle data can include data from a vehicle's serial network; ¶ 0058: The server 110 communicates via a wireless network 112 with the communications module 116 of the telematics device 106. The server 110 can receive local vehicle data from the telematics device 106. The server 110 can provide central vehicle data to the telematics device 106. The central vehicle data can include vehicle signal encoding definition data (VSIG) for the telematics device 106 to use for decoding data from a vehicle's serial network).
Mendes does not explicitly disclose “in response to failing to identify an asset type fingerprint based on the first plurality of data messages: requesting a determined asset type fingerprint for the asset from an asset data analysis system; providing access to the first plurality of data messages to the asset data analysis system; receiving the determined asset type fingerprint for the asset from the asset data analysis system.”
However, since the asset tracking system of Mendes requires the assistance of the Asset Data Analysis System for obtaining signal definitions for asses that are not known to the Asset Tracking System, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also request this assistance for the identification of unknown fingerprints in order to solve the problem posed. Thus, one of ordinary skill in the art would have been motivated to perform this teaching for efficient asset tracking system.

Regarding claim 22, Mendes discloses the method of claim 21, further comprising receiving one or more new signal definitions linked to the determined asset type fingerprint in response to failing to identify an asset type fingerprint based on the first plurality of data messages (see Mendes, ¶ 0057 and ¶ 0058).

Regarding claim 23, Mendes discloses the method of claim 22, further comprising adding the one or more new signal definitions to a local set of signal definitions (see Mendes, ¶ 0057 and ¶ 0058).

Regarding claim 24, Mendes discloses the method of claim 21, wherein the set of signal definitions linked to the determined asset type fingerprint comprise a set of signal definitions in a local set of signal definitions (see Mendes, ¶ 0057 and ¶ 0058).

Regarding claim 25, Mendes discloses the method of claim 21, wherein receiving the first plurality of data messages comprises receiving messages broadcasted over a network available to the asset tracking system (see Mendes, ¶ 0013: the data obtained from the serial network further includes a payload filter of the CAN bus message; ¶ 0064: the vehicle identifier is periodically broadcast on the serial network. The vehicle identification instruction set can set out various ways for listen for such broadcasts since they can vary with each make, model, and year of vehicle. The vehicle identification instruction set can also set out various way to request the vehicle identifier from vehicles that do not have broadcast the vehicle identifier; ¶ 0083: the telematics device 106 is configured to listen to pre-existing broadcast data on the CAN bus at a first potential baud rate and capture a portion of this data for a pre-determined interval. The pre-existing broadcast data can be broadcast from vehicle controllers; ¶ 0052).

Regarding claim 26, Mendes discloses the method of claim 21, wherein receiving the first plurality of data messages is in response to a first plurality of requests transmitted to the asset (see Mendes, ¶ 0015: the data definition set can include at least one of a CAN bus signal definition and a request-response definition. The CAN bus signal definition can include at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor. The request-response definition can include at least one request parameter and an interpretation definition for the at least one request parameter; ¶ 0052; ¶ 0064; ¶ 0107).

Regarding claim 27, Mendes discloses the method of claim 26, wherein the first plurality of requests comprises a plurality of requests from an allow list of requests (see Mendes, ¶ 0015: the data definition set can include at least one of a CAN bus signal definition and a request-response definition. The CAN bus signal definition can include at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor. The request-response definition can include at least one request parameter and an interpretation definition for the at least one request parameter; ¶ 0052; ¶ 0064; ¶ 0107).

Regarding claim 28, Mendes discloses the method of claim 27, wherein the allow list of requests comprises a list of requests which are unlikely to interfere with an operation of the asset (see Mendes, ¶ 0006: Manufacturers may also add custom data parameters to their specific OBD2 implementation, including real-time data requests as well as additional diagnostic trouble codes; ¶ 0015: the data definition set can include at least one of a CAN bus signal definition and a request-response definition. The CAN bus signal definition can include at least one of a CAN bus identifier, a CAN bus message start bit, a CAN bus message end bit, a CAN bus message scaling factor, and a CAN bus message offset factor. The request-response definition can include at least one request parameter and an interpretation definition for the at least one request parameter; ¶ 0096: The data definition set may include specifications for each signal such as maximum and minimum transmit limits for each signal request for each vehicle mode).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include requests which are unlikely to interfere in the allow list of requests in order to avoid interference and delay in the network.

Regarding claim 29, Mendes discloses the method of claim 26, Mendes discloses plurality of requests but does not explicitly disclose wherein the first plurality of requests excludes a plurality of requests from a deny list of requests.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exclude requests from deny list of requests from first plurality of request based on user design preference to avoid unreliable requests for operation of the asset.

Regarding claim 30, Mendes discloses the method of claim 29, Mendes discloses requests list but does not explicitly disclose wherein the deny list of requests comprises a list of requests which are known to potentially pose a risk to an operation of the asset.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the teaching of listing the requests which are known to potentially pose a risk to an operation of the asset into deny list of requests since one of ordinary skill in the art would have been motivated to perform this teaching in order avoid to provide smooth operation of the asset.

Regarding claim 31, Mendes discloses the method of claim 21, wherein attempting to identify an asset type fingerprint based on the first plurality of data messages comprises testing at least one physical parameter of a controller area network (CAN) of the asset (see Mendes, ¶ 0013; ¶ 0052; ¶ 0064).

Regarding claim 32, Mendes discloses the method of claim 31, wherein testing at least one physical parameter of a CAN network comprises testing for a bit rate (see Mendes, ¶ 0081; ¶ 0083; ¶ 0084; ¶ 0114).

Regarding claim 33, Mendes discloses the method of claim 21, wherein attempting to identify an asset type fingerprint based on the first plurality of data messages comprises: determining a state of the asset; and initiating testing of the asset during a window in time that is conducive to determining an asset type fingerprint of the asset (see Mendes, ¶ 0099).

Regarding claim 34, Mendes discloses the method of claim 21, further comprising in response to succeeding to identify an asset type fingerprint based on the first plurality of data messages: obtaining asset information from the asset by decoding a second plurality of data messages received from the asset in accordance with a set of signal definitions from a local set of signal definitions associated with the asset type fingerprint (see Mendes, ¶ 0058).

Regarding claim 35, Mendes discloses the method of claim 21, further comprising transmitting the asset information to the asset data analysis system (see Mendes, ¶ 0065-¶ 0067).

Regarding claim 36, Mendes discloses the method of claim 21, wherein the asset type fingerprint comprises at least one of a broadcast tag and a diagnostic tag (see Mendes, ¶ 0049; ¶ 0058; ¶ 0126).

Regarding claim 37, Mendes discloses the method of claim 21, wherein the asset type fingerprint comprises a presence of a particular signal characteristic in a data payload of the first plurality of data messages (see Mendes, ¶ 0074).

Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes in view of “Towards Reverse Engineering Controller Area Network Messages Using Machine Learning” to Young Clinton et al. (hereafter Young), see IDS dated 08/15/2022.

Regarding claim 38, Mendes discloses the method of claim 21, Mendes does not explicitly disclose the asset type fingerprint comprises a criterion including matching, using machine learning, of a particular signal feature in a data payload of the first plurality of data messages.
However, the asset type fingerprint comprises a criterion including matching, using machine learning, of a particular signal feature in a data payload of the first plurality of data messages (see Young, page 2 section III).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Young and incorporate it into the system of Mendes to improve security mechanisms applied to CAN (see Young, page 1 section I).

Regarding claim 39, Mendes discloses the method of claim 21, Mendes does not explicitly disclose wherein the determined asset type fingerprint comprises a criterion including a satisfaction of a signal heuristic that is satisfied by a unique asset type.
However, Young discloses wherein the determined asset type fingerprint comprises a criterion including a satisfaction of a signal heuristic that is satisfied by a unique asset type (see Young, page 2 section III).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Young and incorporate it into the system of Mendes to improve security mechanisms applied to CAN (see Young, page 1 section I).



Regarding claim 40, Mendes in view of Young discloses the method of claim 39, wherein the signal heuristic comprises a signal broadcasted repeatedly at a certain frequency (see Mendes, ¶ 0064: the vehicle identifier is periodically broadcast on the serial network. The vehicle identification instruction set can set out various ways for listen for such broadcasts since they can vary with each make, model, and year of vehicle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 9,058,329 to Rosenstein et al. discloses a system and method for deriving associations between assets. The system comprises a signature module, a matching module and an association module. The signature module generates a first fingerprint for a first asset. The matching module determines a matching fingerprint that matches the first fingerprint from a candidate set. The matching module determines a first asset type for the first asset associated with the first fingerprint and a second asset type for a second asset associated with the matching fingerprint.
US Patent 7,624,435 to Huang discloses method and apparatus for managing digital assets. Digital assets that are read-only or otherwise cannot be altered does not need to have an embedded asset signature. For those types of assets, a fingerprint of the asset may be taken at the time the asset is being inspected for transmission out of the trusted domain. The fingerprint may then be compared to those stored in a signature/fingerprint database to identify the digital asset.
US Patent 7,493,388 to Wen et al. discloses using a fingerprint from a plurality of fingerprints to determine the type of asset present at said responding address, said determination being made by attributes gathered from said responding address, each fingerprint providing a definition of a type of asset which can be recognized by said automated inventory discovery system, said definition provided in each said fingerprint by inclusion of a list of attributes said asset can have, each attribute listed in said fingerprint definition either including a collection instruction or pointing to a file containing a collection instruction which can control a collection computer to gather said attribute from a device at said responding address, and using said collection instruction for each attribute to control a computer to collect said attribute.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/15/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464